Citation Nr: 0300051	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  02-16 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
low back disability.

(The issues of entitlement to an increased rating in 
excess of 10 percent for the service connected fracture of 
the right tibia and entitlement to an increased 
compensable rating for the service connected fracture of 
the right pelvis will be the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from February 1943 to 
February 1946.

By rating decision in February 1979, service connection 
for a low back disability was denied as not being incurred 
in service or being secondary to a service connected 
disability.  The veteran received written notice of this 
denial by letter in that same month.  The veteran failed 
to file a timely appeal following receipt of the February 
1979 notice of denial.  Therefore, the February 1979 
rating decision is final.  

This appeal arises from a June 2002 rating decision of the 
Wichita, Kansas Regional Office (RO), which determined 
that new and material evidence sufficient to reopen a 
claim of service connection for a low back disability had 
not been submitted.  Also denied in the June 2002 rating 
decision were claims for higher evaluations for the 
service connected right tibia and right pelvis. 

The Board is undertaking additional development on the 
issues of entitlement to higher evaluations for the 
service connected right tibia and right pelvis and 
entitlement to service connection for a low back 
disability on a de novo basis (development relative to the 
low back disability is the result of this issue being 
reopened in the instant decision) pursuant to the 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9 (a) (2)).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903.)  After giving notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.  




FINDINGS OF FACT

1.  The issue of entitlement to service connection for a 
low back disability was last denied in a final rating 
decision in February 1979.

2.  The appellant received written notice of the denial by 
letter in February 1979; however, he did not file a timely 
appeal therefrom and that decision is final.

3.  The additional evidence submitted in connection with 
the claim to reopen is more than merely cumulative and is 
so significant that it must be considered in order to 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the February 1979 rating decision 
that denied entitlement to service connection for a low 
back disability is new and material, and the appellant's 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.104 (2002); 38 C.F.R. § 3.156 (a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Service medical records include a November 1944 hospital 
report which includes diagnoses of a fracture of the 
middle third of the right tibia and a complete comminuted 
fracture of the right superior ramus of the pubis. 

The February 1946 separation physical examination shows 
that the veteran had been hospitalized for eight and one 
half months for the above listed fractures of the pelvis 
and right leg.  On examination, the right leg was well 
healed.  He complained of right knee pain.  There were 
relaxed lateral ligaments of the right knee with possible 
torn cartilage.  The veteran also complained of right hip 
pain.  X-rays of the right knee and tibia and right pelvic 
area were normal except for a well healed fracture across 
the mid-portion of the tibia.

By rating decision in March 1946, service connection was 
granted for a fracture of the right tibia and a 10 percent 
evaluation was assigned; and service connection was 
granted for a fracture of the right pelvis and a 
noncompensable evaluation was assigned.  

An October 1978 VA outpatient treatment notation shows 
that the veteran complained of low back pain.  It was 
described as a dull or aching pain which had been 
intermittent over the years.  More recently, since 
returning to work, the veteran noted a numbness of the L5-
S1 region into the thigh.  X-rays showed slight narrowing 
with questionable minor subluxation of L5 on S1 with some 
lipping and degenerative changes of the lumbar spine.   

In January 1979, the veteran was seen for a ten year 
history of low back pain which had grown worse in the last 
3 to 4 months.  The assessment was sacroiliitis.  On a 
follow-up visit in February, the veteran reported some 
relief with treatment.  The assessment was sacroiliitis.

By rating decision in February 1979, service connection 
for a low back disability was denied as it was concluded 
that the evidence did not show the presence of arthritic 
changes or sacroiliitis of the low back during service, 
nor did the evidence show that any low back disability was 
related to a service connected disability.  The veteran 
received written notice of this denial by letter in 
February 1979.  He failed to take any action with respect 
to the February 1979 denial; thus, this decision became 
final a year after the mailing of notification of the 
decision to him in February 1979.  38 C.F.R. §§ 3.104, 
20.302 (2002).

The Board further notes that the issue of service 
connection for a low back disability was denied by rating 
decision in August 1982; however, there is no evidence in 
the record that the veteran received notice of this 
decision.  As a result, the February 1979 decision is the 
last prior final rating decision regarding the issue of 
service connection for a low back disability.

Section 5108 of title 38 of the United States Code 
provides that, "[i]f new and material evidence is 
presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  What 
constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 
C.F.R. § 3.156(a).  Under that regulation, effective for 
claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); cf. Duty to Assist, 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.156(a)) (new and material 
evidence is defined differently for claims filed on or 
after August 29, 2001).  As the veteran's application to 
reopen was filed in advance of August 29, 2001, the new 
provisions do not apply to his claim.  

Current law provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether 
new and material evidence has been presented under 38 
C.F.R. § 3.156(a); and second, if new and material 
evidence has been presented, the merits of the claim must 
be evaluated after ensuring the duty to assist has been 
fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998). 

Evidence added to the record after the February 1979 final 
rating decision includes the report of a January 1986 VA 
examination.  The veteran complained of increasing low 
back pain.  The veteran's gait revealed a limp favoring 
the right lower extremity.  On examination of the low 
back, there was pain to palpation of the lower one-half of 
the paravertebral muscles.  There were mild bilateral 
muscle spasms felt with a little straightening of the 
lordotic curve.  The diagnoses included arthralgias of the 
low back, right hip and knee secondary to an unnatural 
gait.  

With regard to the claim to reopen, the additional 
evidence submitted in the form of the January 1986 VA 
examination report constitutes evidence that was not 
previously considered which bears directly and 
substantially on the specific issue under consideration; 
that is, whether a low back disability was incurred during 
service, whether a low back disability is secondary to a 
service connected disability, or whether a service 
connected disability aggravated an already existing low 
back disability.  For the first time, the record contains 
competent evidence which supports the veteran's claim that 
the service connected right leg and right pelvic 
disabilities may have been involved in the genesis of a 
low back disability.  This is evidence which is neither 
cumulative nor redundant and is so significant that it 
must be considered in order to decide fairly the merits of 
the claim.  See 38 C.F.R. § 3.156. 

The Board notes that the reopening of the veteran's claim 
typically would raise a due process issue which was 
addressed by the United States Court of Appeals for 
Veterans Claims (Court) in Bernard v. Brown, 4 Vet. App. 
384 (1993).  Pursuant to Bernard, the Board must consider 
whether addressing a veteran's claim on a de novo basis 
would cause prejudice to the veteran.  As the instant 
claim, however, must be further developed in fulfillment 
of the duty to assist, the veteran will have an additional 
opportunity to present evidence and argument in support of 
his de novo claim.  Consequently, the Board finds no 
prejudice.

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), 
was enacted during the pendency of the veteran's appeal.  
The Act imposed certain notification requirements and 
clarified VA's duty to assist claimants in developing 
evidence pertinent to their claims.  The Act also 
eliminated the previous requirement that a claim be well 
grounded before VA's duty to assist arose.  In this 
regard, it should be pointed out that the question of 
whether new and material evidence has been presented is a 
jurisdictional question for the Board.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167 (1996).  Even 
the Veterans Claims Assistance Act of 2000 recognizes 
this.  38 U.S.C.A. § 5103A(f) (West Supp. 2002).

Consequently, as the Board has determined that new and 
material evidence has been submitted relative to the 
service connection claim for a low back disability, 
further action under the Veterans Claims Assistance Act of 
2000 (as discussed above) will be accomplished as part of 
the development of the underlying claim for service 
connection.


ORDER

The claim of entitlement to service connection for a low 
back disability is reopened.  To this extent only, the 
benefit sought on appeal is granted.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

